EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Naoko Koyano on February 22, 2021.
The application has been amended as follows: 


Claim 13, line 11	replace “being” with “is”
Claim 13, line 13	replace “being” with “is”
Claim 13, line 18	replace “represent” with “represents”

Claim 21, line 11	replace “being” with “is”
Claim 21, line 12	replace “being” with “is”
Claim 21, line 13	delete “the” which precedes “polymerization”
Claim 21, line 13	replace “30% of the” with “30% of a”
Claim 21, line 14	replace “the start” with “a start”
Claim 21, line 14	replace “the polymerization” with “a polymerization”
Claim 21, line 14	replace “the end” with “an end”
Claim 21, line 15	replace “the last” with “a last”
Claim 21, line 17	insert “hydrophobic group-containing” prior to “cationic”

Claim 21, line 20	replace “represent” with “represents”
Claim 21, line 23	delete “each”
Claim 21, line 27	delete “and a total carbon number of the hydrocarbon groups R13, R14,”
Claim 21, line 28	delete “and R15 is 4 or more each,”





Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 13-15, 17-22, and 24-31 are allowed.
The present invention is drawn to a carboxyl group-containing copolymer comprising a structural unit (a) derived from an unsaturated monocarboxylic acid monomer (A), a structural unit (b) derived from an unsaturated dicarboxylic acid monomer (B), and a structural unit (c) derived from a cationic monomer (C), wherein the carboxyl group-containing copolymer optionally contains at least one selected from the group consisting of a structural unit (d) derived from a sulfonic acid group-containing monomer (D) and a structural unit (e) derived from a monomer (E), and wherein a proportion of the structural unit (b) in 100 mole % of all structural units is 10 to 70 mole %, a proportion of the structural unit (e) in 100 mole % of all structural units is 0 to 20 mole %, wherein cationic monomer (C) contains a group represented by any of formulas (1) to (3),
.
                                              
    PNG
    media_image1.png
    157
    169
    media_image1.png
    Greyscale


Another embodiment of the invention is a method for producing a carboxyl group-containing copolymer, the method comprising polymerizing a monomer component that contains an unsaturated dicarboxylic acid monomer (B) and a hydrophobic group-containing cationic monomer (C1), wherein the monomer component optionally contains at least one selected from the group consisting of an unsaturated monocarboxylic acid monomer (A), a sulfonic acid group-containing monomer (D), and a monomer (E), wherein a proportion of the unsaturated dicarboxylic acid monomer (B) in 100 mole % of all monomers of the monomer component is 10 to 70 mole %, a proportion of monomer (E) in 100 mole % of monomers is 0 to 20 mole %, wherein polymerization is conducted at a pH of 0 to 6 for at least 30 % of the time, taking from a start of a polymerization reaction to an end of a last completed addition of addition of a monomer 
                                              
    PNG
    media_image2.png
    165
    166
    media_image2.png
    Greyscale

wherein in formulas (6) and (7), R11 or R12 are the same as or different from each other and each represents a hydrogen atom or a C1-C20 hydrocarbon group optionally containing a functional group, at least one of R11 or R12 is a C1-C20 hydrocarbon group containing no functional group or containing a hydrophobic functional group, and a total carbon number of the hydrocarbon groups R11 and R12 is 4 or more, in the formula (8), R13 to R15 are the same as or different from each other and each represent a C1-C20 hydrocarbon group optionally containing a functional group, at least one of R13 to R15 being a C1-C20 hydrocarbon group containing no functional group or containing a hydrophobic functional group, and in the formulas (7) and (8), W- is an anion.
See claims for full details.

Nobukuni et al. (WO 2014/080628) teaches discloses a two-stage polymerization process for preparing a polyacrylamide paper strengthening agent, comprising a mixture containing 90 mole % of acrylamide, 6 mole % of itaconic acid, 2 mole % of acrylic acid, and 2 mole % of dimethylaminoethyl methacrylate in the presence of sodium methallylsulfonate chain transfer agent and ammonium persulfate initiator at a reaction pH of 2.7.  Content of units derived from unsaturated dicarboxylic acid monomer lies outside of claimed range of 10 to 70 mole %.    
Doki et al. (US. 5,627,249), Kimura et al. (US 8,816,031), and Ding et al. (CN 106120396) teach a copolymer comprising units derived from an unsaturated monocarboxylic acid monomer (acrylic acid), units derived from an unsaturated dicarboxylic acid monomer (maleic acid, maleic anhydride, or itaconic acid), and a structural unit (c) derived from a cationic monomer (acrylamide).  Content of units derived from unsaturated dicarboxylic acid monomer lies outside of claimed range of 10 to 70 mole %.  

Remaining references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to cationic monomer.  In particular, references pertain to reaction of glycidyl containing ethylenically unsaturated monomer with dialkylamine or trialkylammonium salts to prepare cationic monomer. While methodology to prepare cationic monomer is substantially similar to that presented in instant invention, references do not teach subject of instant claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
February 23, 2021